Citation Nr: 1109296	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-41 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a Notice of Disagreement received at the RO on December 12, 2008.  The Veteran filed a statement received at the RO on December 15, 2008 requesting to "withdraw his appeal for asbestos, bipolar, and hepatitis C."  The statement indicated that the Veteran would be submitting new and material evidence at a later date.  The Veteran's representative, AMVETS, requested to be removed as representative in a statement dated in March 2009.  Thereafter, in October 2009, the RO issued a Statement of the Case.  The Veteran filed a Substantive Appeal in October 2009, and requested a hearing before a Veterans Law Judge in Washington, DC.  

A hearing was scheduled for July 6, 2010.  The Veteran did not report for the hearing, and, since that time, has not requested an additional hearing before the Board.  The Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.702.

With respect to the Veteran's bipolar claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized this issue as set forth above.

Here, the Board notes that the Veteran filed a Substantive Appeal in October 2009 with respect to his claims.  As outlined below, the Veteran withdrew his appeal in December 2008, and the October 2009 submission is too late to constitute a new Notice of Disagreement with respect to the claims.  The Veteran may, however, wish to reopen his claims.  Therefore, the RO should contact the Veteran and request that he clarify whether he intends to file a claim to reopen the issues of entitlement to service connection for these disorders.


FINDING OF FACT

In a written statement received at the RO on December 15, 2008, the Veteran withdrew his appeals concerning entitlement to service connection for asbestosis, bipolar disorder, and hepatitis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of entitlement to service connection for asbestosis, bipolar disorder, and hepatitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  38 C.F.R. § 20.204(b)(3).  Withdrawal of an appeal with be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  

As noted above, the RO denied the Veteran's claims in a July 2008 rating decision.  The Veteran filed a notice of disagreement received at the RO on December 12, 2008.  The Veteran then submitted a written statement received at the RO on December 15, 2008 requesting to withdraw his claims.  Thereafter, in October 2009, the RO issued a statement of the case dated in August 2009.  The Veteran filed a substantive appeal in October 2009.

Based on the foregoing, the Board finds that the Veteran withdrew his appeal at the RO effective December 15, 2008.  Under 38 C.F.R. § 20.204(c), the December 15, 2008 withdrawal notice served to withdraw his December 12, 2008 Notice of Disagreement.  Thereafter, the Veteran did not submit a new Notice of Disagreement within one year of the July 2008 rating decision that may have served to revive his appeal as outlined in 38 C.F.R. § 20.204(c).   The next document submitted by the Veteran was a substantive appeal submitted in response to the October 2009 statement of the case issued by the RO.  As this was outside the one year requirement for filing a Notice of Disagreement, the Board finds that the July 2008 rating decision became final.  38 C.F.R. § 20.302.   

As the Veteran withdrew his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues of entitlement to service connection for asbestosis, a psychiatric disorder to include bipolar disorder, and hepatitis are dismissed.


ORDER

The appeal concerning the issues of entitlement to service connection for asbestosis, a psychiatric disorder to include bipolar disorder, and hepatitis are dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


